               Case 1:20-cv-05382 Document 1 Filed 07/13/20 Page 1 of 4




UNITED STATES
UNITED STATES DISTRICT
              DISTRICT COURT
                       COURT
FOR THE
FOR THE SOUTHERN
        SOUTHERN DISTRICT
                  DISTRICT OF
                           OF NEW
                              NEW YORK
                                  YORK
CIMONTUBO –— TUBAGENS
CIMONTUBO    TUBAGENS E
                      E SOLDADURA,
                        SOLDADURA, LDA,
                                   LDA,
                                                                        Docket No.:
                                                                        Docket No.:
                                    Plaintiff,
                                    Plaintiff,
                                                                        New York
                                                                        New York County
                                                                                 County Index
                                                                                        Index No.:
                                                                                              No.:
               -against-
               -against-                                                652417/2020
                                                                        652417/2020

PETRÓLEOS DE
PETROLEOS DE VENEZUELA,
             VENEZUELA, S.A.
                        S.A. and
                             and
PDVSA PETROLEO,
PDVSA PETRÓLEO, S.A.,
                S.A.,

                                    Defendants.
                                    Defendants.

                                         NOTICE OF REMOVAL

         PLEASE TAKE
         PLEASE TAKE NOTICE
                     NOTICE that
                            that defendants
                                 defendants Petroleos
                                            Petróleos de
                                                      de Venezuela,
                                                         Venezuela, S.A.
                                                                    S.A. ("PDVSA")
                                                                         (“PDVSA”) and
                                                                                   and

PDVSA Petroleo,
PDVSA Petróleo, S.A.
                S.A. ("Petroleo")
                     (“Petróleo”) (together,
                                  (together, "Defendants"),
                                             “Defendants”), by
                                                            by their
                                                               their counsel,
                                                                     counsel, hereby
                                                                              hereby remove
                                                                                     remove

this action
this action from the Supreme
            from the Supreme Court
                             Court of
                                   of the
                                      the State
                                          State of
                                                of New
                                                   New York,
                                                       York, New
                                                             New York
                                                                 York County,
                                                                      County, to
                                                                              to the
                                                                                 the United
                                                                                     United

States District
States District Court
                Court for the Southern
                      for the Southern District
                                       District of
                                                of New
                                                   New York,
                                                       York, pursuant
                                                             pursuant to
                                                                      to 28
                                                                         28 U.S.C.
                                                                            U.S.C. §§
                                                                                   §§ 1441
                                                                                      1441 and
                                                                                           and

1446. The
1446. The grounds
          grounds for
                  for removal
                      removal are
                              are as
                                  as follows:
                                     follows:

         1.
         1.      Plaintiff Cimontubo
                 Plaintiff Cimontubo –— Tubagens
                                        Tubagens E
                                                 E Soldadura,
                                                   Soldadura, LDA
                                                              LDA ("Cimontubo")
                                                                  (“Cimontubo”) commenced
                                                                                commenced

this action
this action by
            by filing
               filing aa summons
                         summons and
                                 and motion
                                     motion for summary judgment
                                            for summary judgment in
                                                                 in lieu
                                                                    lieu of
                                                                         of aa complaint,
                                                                               complaint,

pursuant to
pursuant to section
            section 3213
                    3213 of
                         of the
                            the New
                                New York
                                    York Civil
                                         Civil Practice
                                               Practice Law
                                                        Law and Rules, 1 on
                                                            and Rules,1  on June
                                                                            June 11,
                                                                                 11, 2020
                                                                                     2020 in
                                                                                          in the
                                                                                             the

Supreme Court
Supreme Court of
              of the
                 the State
                     State of
                           of New
                              New York,
                                  York, New
                                        New York
                                            York County,
                                                 County, Index
                                                         Index No.
                                                               No. 652417/2020.
                                                                   652417/2020.

         2.
         2.      Cimontubo seeks
                 Cimontubo seeks aa money
                                    money judgment
                                          judgment from
                                                   from Defendants
                                                        Defendants for
                                                                   for amounts
                                                                       amounts allegedly
                                                                               allegedly due
                                                                                         due

to it
to it under
      under aa note
               note agreement
                    agreement issued
                              issued by
                                     by PDVSA
                                        PDVSA and
                                              and guaranteed
                                                  guaranteed by
                                                             by Petroleo.
                                                                Petróleo.

         3.
         3.      Defendants PDVSA
                 Defendants PDVSA and
                                  and Petroleo
                                      Petróleo are
                                               are wholly owned instrumentalities
                                                   wholly owned instrumentalities of
                                                                                  of the
                                                                                     the

Bolivarian Republic
Bolivarian Republic of
                    of Venezuela.
                       Venezuela. On
                                  On January
                                     January 23,
                                             23, 2019,
                                                 2019, Juan
                                                       Juan Guaido,
                                                            Guaidó, the
                                                                    the President
                                                                        President of
                                                                                  of the
                                                                                     the


1
  CPLR
1 CPLR  3213 provides
        3213 provides that
                        that "[w]hen
                              “[w]hen an
                                      an action
                                          action is
                                                 is based
                                                    based upon
                                                          upon an
                                                               an instrument
                                                                  instrument for
                                                                             for the
                                                                                 the payment
                                                                                     payment of
                                                                                             of money
                                                                                                money only
                                                                                                      only or
                                                                                                           or upon
                                                                                                              upon
any judgment,
any judgment, the
               the plaintiff
                     plaintiff may
                                may serve
                                    serve with
                                            with the
                                                 the summons
                                                      summons aa notice
                                                                  notice of
                                                                         of motion
                                                                            motion for
                                                                                     for summary
                                                                                         summary judgment
                                                                                                 judgment and
                                                                                                           and the
                                                                                                                the
supporting papers
supporting papers in
                  in lieu
                     lieu of
                          of aa complaint."
                                complaint.”
              Case 1:20-cv-05382 Document 1 Filed 07/13/20 Page 2 of 4




National Assembly,
National Assembly, was
                   was declared
                       declared Interim
                                Interim President
                                        President of
                                                  of Venezuela
                                                     Venezuela by
                                                               by the
                                                                  the National
                                                                      National Assembly
                                                                               Assembly

pursuant to
pursuant to Article
            Article 233
                    233 of
                        of the
                           the Venezuelan
                               Venezuelan Constitution.
                                          Constitution. In
                                                        In accordance
                                                           accordance with
                                                                      with the
                                                                           the Constitution,
                                                                               Constitution, the
                                                                                             the

National Assembly
National Assembly enacted
                  enacted the
                          the "Statute
                              “Statute Governing
                                       Governing the
                                                 the Transition
                                                     Transition to
                                                                to Democracy
                                                                   Democracy to
                                                                             to Restore
                                                                                Restore the
                                                                                        the

Validity of
Validity of the
            the Constitution
                Constitution of
                             of the
                                the Bolivarian
                                    Bolivarian Republic
                                               Republic of
                                                        of Venezuela"
                                                           Venezuela” (the
                                                                      (the "Transition
                                                                           “Transition Statute").
                                                                                       Statute”).

Pursuant to
Pursuant to Article
            Article 15.b
                    15.b of
                         of the
                            the Transition
                                Transition Statute,
                                           Statute, the
                                                    the Special
                                                        Special Attorney
                                                                Attorney General
                                                                         General designated
                                                                                 designated by
                                                                                            by

Interim President
Interim President Guaido
                  Guaidó has
                         has the
                             the power
                                 power to
                                       to appoint
                                          appoint counsel
                                                  counsel of
                                                          of state-owned
                                                             state-owned entities
                                                                         entities in
                                                                                  in

international litigation.
international litigation.

        4.
        4.      Defendant PDVSA
                Defendant PDVSA was
                                was served
                                    served with
                                           with copies
                                                copies of
                                                       of the
                                                          the summons
                                                              summons and
                                                                      and motion
                                                                          motion for
                                                                                 for

summary judgment
summary judgment in
                 in lieu
                    lieu of
                         of aa complaint
                               complaint through
                                         through its
                                                 its registered
                                                     registered agent,
                                                                agent, Corporation
                                                                       Corporation Service
                                                                                   Service

Company, on
Company, on June
            June 19,
                 19, 2020.
                     2020. Copies
                           Copies of
                                  of all
                                     all process,
                                         process, pleadings,
                                                  pleadings, and
                                                             and other
                                                                 other papers
                                                                       papers served
                                                                              served on
                                                                                     on

PDVSA are
PDVSA are annexed
          annexed hereto
                  hereto as
                         as Exhibit A.

        5.
        5.      Defendant Petroleo
                Defendant Petróleo was
                                   was served
                                       served with
                                              with copies
                                                   copies of
                                                          of the
                                                             the summons
                                                                 summons and
                                                                         and motion
                                                                             motion for
                                                                                    for

summary judgment
summary judgment in
                 in lieu
                    lieu of
                         of aa complaint
                               complaint through
                                         through its
                                                 its registered
                                                     registered agent,
                                                                agent, Corporation
                                                                       Corporation Service
                                                                                   Service

Company, on
Company, on June
            June 19,
                 19, 2020.
                     2020. Copies
                           Copies of
                                  of all
                                     all process,
                                         process, pleadings,
                                                  pleadings, and
                                                             and other
                                                                 other papers
                                                                       papers served
                                                                              served on
                                                                                     on

Petróleo are
Petroleo are annexed
             annexed hereto
                     hereto as
                            as Exhibit B.

                REMOVAL OF AN ACTION AGAINST A FOREIGN STATE

        6.
        6.      This action
                This action is
                            is removable
                               removable under
                                         under Section
                                               Section 1441(d)
                                                       1441(d) of
                                                               of the
                                                                  the Foreign
                                                                      Foreign Sovereign
                                                                              Sovereign

Immunities Act
Immunities Act ("FSIA"),
               (“FSIA”), which
                         which provides
                               provides that
                                        that “[a]ny civil action
                                             lalny civil  action brought
                                                                 brought in
                                                                         in aa State
                                                                               State court
                                                                                     court against
                                                                                           against

aa foreign
   foreign state
           state as
                 as defmed
                    defined in
                            in section
                               section 1603(a)
                                       1603(a) of
                                               of this
                                                  this title
                                                       title may
                                                             may be
                                                                 be removed
                                                                    removed by
                                                                            by the
                                                                               the foreign
                                                                                   foreign state
                                                                                           state to
                                                                                                 to

the district
the district court
             court of
                   of the
                      the United
                          United States
                                 States for
                                        for the
                                            the district
                                                district and
                                                         and division
                                                             division embracing
                                                                      embracing the
                                                                                the place
                                                                                    place where
                                                                                          where such
                                                                                                such

action is
action is pending."
          pending.” 28
                    28 U.S.C.
                       U.S.C. §
                              § 1441(d).
                                1441(d).

        7.
        7.      A "foreign
                A “foreign state"
                           state” "includes
                                  “includes .. .. .. an
                                                     an agency
                                                        agency or
                                                               or instrumentality
                                                                  instrumentality of
                                                                                  of aa foreign
                                                                                        foreign state,"
                                                                                                state,”

which is
which is defmed
         defined as
                 as an
                    an entity
                       entity "(1)
                              “(1) which is aa separate
                                   which is    separate legal
                                                        legal person,
                                                              person, corporate
                                                                      corporate or
                                                                                or otherwise,
                                                                                   otherwise, and
                                                                                              and




                                                  2
                                                  2
              Case 1:20-cv-05382 Document 1 Filed 07/13/20 Page 3 of 4




(2) which
(2)       is an
    which is an organ
                organ of
                      of aa foreign state or
                            foreign state or political
                                             political subdivision
                                                       subdivision thereof,
                                                                   thereof, or
                                                                            or aa majority
                                                                                  majority of
                                                                                           of whose
                                                                                              whose

shares or
shares or other
          other ownership
                ownership interest
                          interest is
                                   is owned
                                      owned by
                                            by aa foreign
                                                  foreign state
                                                          state or
                                                                or political
                                                                   political subdivision
                                                                             subdivision thereof,
                                                                                         thereof, and
                                                                                                  and

(3) which
(3) which is
          is neither
             neither aa citizen
                        citizen of
                                of aa State
                                      State of
                                            of the
                                               the United
                                                   United States
                                                          States .. .. .. ,, nor
                                                                             nor created
                                                                                 created under
                                                                                         under the
                                                                                               the laws
                                                                                                   laws of
                                                                                                        of

any third
any third country."
          country.” 28
                    28 U.S.C.
                       U.S.C. §
                              § 1603(b).
                                1603(b).

        8.
        8.      Defendant PDVSA
                Defendant PDVSA is
                                is aa separate
                                      separate corporate
                                               corporate legal
                                                         legal entity
                                                               entity from
                                                                      from the
                                                                           the Republic
                                                                               Republic of
                                                                                        of

Venezuela; it
Venezuela; it is
              is aa capital
                    capital stock
                            stock corporation
                                  corporation (sociedad
                                              (sociedad anonima) organized under
                                                        anónima) organized under the
                                                                                 the laws
                                                                                     laws of
                                                                                          of

Venezuela, aa majority
Venezuela,    majority of
                       of whose
                          whose shares
                                shares or
                                       or other
                                          other ownership
                                                ownership interest
                                                          interest is
                                                                   is owned
                                                                      owned by
                                                                            by aa foreign
                                                                                  foreign state;
                                                                                          state;

and is
and is not
       not aa citizen
              citizen of
                      of aa State
                            State of
                                  of the
                                     the United
                                         United States.
                                                States.

        9.
        9.      Defendant Petroleo
                Defendant Petróleo is
                                   is aa separate
                                         separate corporate
                                                  corporate legal
                                                            legal entity
                                                                  entity from the Republic
                                                                         from the Republic of
                                                                                           of

Venezuela; it
Venezuela; it is
              is aa capital
                    capital stock
                            stock corporation
                                  corporation (sociedad
                                              (sociedad anonima) organized under
                                                        anónima) organized under the
                                                                                 the laws
                                                                                     laws of
                                                                                          of

Venezuela, aa majority
Venezuela,    majority of
                       of whose shares or
                          whose shares or other
                                          other ownership
                                                ownership interest
                                                          interest is
                                                                   is owned
                                                                      owned by
                                                                            by PDVSA;
                                                                               PDVSA; and
                                                                                      and is
                                                                                          is

an organ
an organ of
         of aa foreign state.
               foreign state.

        10.
        10.     Defendants are
                Defendants are thus
                               thus "foreign
                                    “foreign states,"
                                             states,” as
                                                      as defined
                                                         defined by
                                                                 by 28
                                                                    28 U.S.C.
                                                                       U.S.C. §
                                                                              § 1603,
                                                                                1603, which
                                                                                      which are
                                                                                            are

entitled to
entitled to invoke
            invoke the
                   the rights
                       rights conferred
                              conferred by
                                        by the
                                           the FSIA
                                               FSIA and
                                                    and to
                                                        to remove
                                                           remove this
                                                                  this action
                                                                       action pursuant
                                                                              pursuant to
                                                                                       to 28
                                                                                          28

U.S.C. §
U.S.C. § 1441(d).
         1441(d).

                                PROCEDURAL REQUIREMENTS

        11.
        11.     Defendants have
                Defendants have satisfied
                                satisfied the
                                          the procedural
                                              procedural requirements
                                                         requirements set
                                                                      set forth in 28
                                                                          forth in 28 U.S.C.
                                                                                      U.S.C. §
                                                                                             §

1446.
1446.

        12.
        12.     Section 1446(a)
                Section 1446(a) requires
                                requires the
                                         the removing
                                             removing party
                                                      party to
                                                            to file
                                                               file aa notice
                                                                       notice of
                                                                              of removal
                                                                                 removal "in
                                                                                         “in the
                                                                                             the

district court
district court of
               of the
                  the United
                      United States
                             States for the district
                                    for the district and
                                                     and division
                                                         division within
                                                                  within which
                                                                         which such
                                                                               such action
                                                                                    action is
                                                                                           is

pending,” which
pending," which Defendants
                Defendants satisfy
                           satisfy with
                                   with the
                                        the filing
                                            filing of
                                                   of this
                                                      this Notice
                                                           Notice of
                                                                  of Removal.
                                                                     Removal.




                                                    3
                                                    3
              Case 1:20-cv-05382 Document 1 Filed 07/13/20 Page 4 of 4




        13.
        13.     Section 1446(a)
                Section 1446(a) also
                                also requires
                                     requires the
                                              the removing
                                                  removing party
                                                           party to
                                                                 to provide
                                                                    provide aa copy
                                                                               copy to
                                                                                    to the
                                                                                       the district
                                                                                           district

court of
court of all
         all process,
             process, pleadings,
                      pleadings, and
                                 and orders
                                     orders served
                                            served on
                                                   on the
                                                      the defendants
                                                          defendants in
                                                                     in the
                                                                        the state
                                                                            state action,
                                                                                  action, which
                                                                                          which

Defendants satisfy
Defendants satisfy by
                   by attaching
                      attaching these
                                these documents
                                      documents to
                                                to this
                                                   this Notice
                                                        Notice of
                                                               of Removal
                                                                  Removal as
                                                                          as Exhibits
                                                                             Exhibits A
                                                                                      A and
                                                                                        and B.
                                                                                            B.

        14.
        14.     Under Section
                Under Section 1446(b)(1),
                              1446(b)(1), notice
                                          notice of
                                                 of removal
                                                    removal must
                                                            must be
                                                                 be filed within thirty
                                                                    filed within thirty (30)
                                                                                        (30) days
                                                                                             days

the defendant's
the defendant’s receipt
                receipt of
                        of the
                           the initial
                               initial pleading.
                                       pleading. Defendants
                                                 Defendants first received the
                                                            first received the motion
                                                                               motion for
                                                                                      for summary
                                                                                          summary

judgment in
judgment in lieu
            lieu of
                 of aa complaint,
                       complaint, the
                                  the initial
                                      initial pleading,
                                              pleading, on
                                                        on June
                                                           June 19,
                                                                19, 2020.
                                                                    2020. This
                                                                          This Notice
                                                                               Notice of
                                                                                      of Removal,
                                                                                         Removal,

therefore, is
therefore, is timely.
              timely.

        15.
        15.     Under Section
                Under Section 1446(d),
                              1446(d), written
                                       written notice
                                               notice of
                                                      of removal
                                                         removal must
                                                                 must be
                                                                      be promptly
                                                                         promptly provided
                                                                                  provided to
                                                                                           to

all adverse
all adverse parties,
            parties, and
                     and aa copy
                            copy of
                                 of the
                                    the notice
                                        notice of
                                               of removal
                                                  removal must
                                                          must be
                                                               be filed
                                                                  filed with the clerk
                                                                        with the clerk of
                                                                                       of the
                                                                                          the state
                                                                                              state

court. Defendants'
court. Defendants’ counsel
                   counsel is
                           is serving
                              serving aa copy
                                         copy of
                                              of this
                                                 this Notice
                                                      Notice of
                                                             of Removal
                                                                Removal on
                                                                        on Cimontubo's
                                                                           Cimontubo’s counsel
                                                                                       counsel

and is
and is filing
       filing aa copy
                 copy with
                      with the
                           the Clerk
                               Clerk of
                                     of the
                                        the Supreme
                                            Supreme Court
                                                    Court of
                                                          of the
                                                             the State
                                                                 State of
                                                                       of New
                                                                          New York,
                                                                              York, New
                                                                                    New York
                                                                                        York

County.
County.

        WHEREFORE, notice
        WHEREFORE, notice is
                          is given
                             given that
                                   that this
                                        this action
                                             action is
                                                    is removed
                                                       removed from
                                                               from the
                                                                    the Supreme
                                                                        Supreme Court
                                                                                Court of
                                                                                      of the
                                                                                         the

State of
State of New
         New York,
             York, New
                   New York
                       York County,
                            County, to
                                    to the
                                       the United
                                           United States
                                                  States District
                                                         District Court
                                                                  Court for
                                                                        for the
                                                                            the Southern
                                                                                Southern

District of
District of New
            New York.
                York.

Dated: July
Dated: July 13,
            13, 2020
                2020
                                                             HOGAN LOVELLS
                                                             HOGAN LOVELLS US
                                                                           US LLP
                                                                              LLP

                                                       By: /s/
                                                       By: /s/ Dennis
                                                               Dennis H.
                                                                      H. Tracey,
                                                                         Tracey, III
                                                                                  III
                                                           Dennis  H. Tracey, III
                                                           Dennis H. Tracey, III
                                                           Robin L.
                                                           Robin  L. Muir
                                                                     Muir
                                                           390 Madison
                                                           390  Madison Avenue
                                                                         Avenue
                                                           New York,
                                                           New   York, New
                                                                       New York
                                                                            York 10017
                                                                                   10017
                                                           Tel: (212)
                                                           Tel: (212) 918-3000
                                                                      918-3000
                                                           Fax: (212)
                                                           Fax: (212) 918-3100
                                                                      918-3100
                                                           dennis.tracey@hoganlovells.com
                                                           dennis.tracey@hoganlovells.com
                                                           robin.muir@hoganlovells.com
                                                           robin.muir@hoganlovells.com

                                                             Counsel for Defendants Petróleos
                                                                                    Petroleos de
                                                             Venezuela, S.A. and PDVSA
                                                             Petróleo,
                                                             Petroleo, S.A.



                                                 4
                                                 4
